ATTORNEY GRIEVANCE COMMISSION                                   IN THE
OF MARYLAND
                                                                COURT OF APPEALS
        Petitioner,
V.                                                              OF MARYLAND

                                                                Misc. Docket AG No. 76

RICHARD WELLS MOORE                                             September Term 2017

        Respondent.

                                             ORDER

        This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, Richard Wells Moore to disbar the Respondent from

the practice of law for violations of Rules 1.1, 1.3, 1.4, 1.5, 1.15, 5.3, 5.5(a) and 8.4(a)-(d), of

the Maryland Rules of Professional Conduct. The Court having considered the Petition, and the

record herein, it is this 17th day of May, 2018, hereby

        ORDERED, by the Court of Appeals of Maryland, that the Respondent, Richard Wells

Moore, be disbarred from the practice of law in the State of Maryland, effective May 31, 2018;

and it is further,

        ORDERED, that on May 31, 2018, the Clerk of this Court shall strike the name of

Richard Wells Moore from the register of attorneys in the Court and certify that fact to the

trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial

tribunals in this State in accordance with Maryland Rule 19-762(6).




                                                         /s/ Clayton Greene Jr.
                                                        Senior Judge